DENMAN, Circuit Judge
(enlarging his dissent of April 9, 1943).
The appellant seeks a rehearing en banc by his petition to the seven circuit judges composing the entire court. It is in form like my own. He filed no petition for rehearing addressed to the three-judge panel. The court en banc has not acted upon it for reasons which later appear.
The Supreme Court has held that in the absence of a decision by a three-judge panel of this court, but while the case is still before it, a litigant has the right to seek a rehearing en banc and we have the right to grant it. United States ex rel. Robinson v. Johnston, Warden, 316 U.S. 649, 62 S.Ct. 1301, 86 L.Ed. 1732. That decision is based upon the law as established in Textile Mills Securities Corp. v. Commissioner, 314 U.S. 326, 62 S.Ct. 272, 86 L.Ed. 249. So far as concerns the service to litigants and the bar, there often is more reason to' exercise the power of the court to have a plenary rehearing after a decision of a panel of three judges—say, when the decision questions or overrules a prior decision.
The Textile Mills case holds that the provisions of 28 U.S.C.A. § 212, Jud.Code § 117, for a court of three judges, of which two shall constitute a quorum, is merely the “permissible complement” of judges for consideration of our litigation. It also holds that any other judge has the right to participate in the consideration of such litigation.
With respect to the minimum size of our panel of judges, the law for us is the same as for the Supreme Court which has a minimum panel of six justices. 28 U.S.C.A. § 321. A majority of four may render a decision, the litigant may petition for a rehearing under Supreme Court Rule 33, 28 U.S.C.A. following section 354, and a concurring and dissentient judge and three others not participating in the hearing may order a rehearing. Indeed, in many cases where there is a four to four division of the justices and a vacancy, the justice appointed to fill the vacancy votes with one of the group of four to grant a rehearing. The rule is a self-imposed limitation on the full power of the Supreme Court to grant a re*180hearing without the acquiescence of any one of the majority justices in the prior decision.
Article VI, sec. 2, of the California constitution specifically provides for a panel of three of the seven justices of its supreme court, and that any four justices may grant a rehearing en banc after a decision by the panel of three. So also in the State of Washington. State ex rel. Vanderveer v. Gormley, 53 Wash. 543, 554, 102 P. 435, 104 P. 620.
It is my opinion that we have as' full power in the conduct of our business as an appellate tribunal as has the Supreme Court of the United States, and that, since Congress has placed no limit on our power while sitting en banc, we have the jurisdiction to entertain a motion to hear a case en banc which is still pending in the court, though a decision has been rendered therein by two judges of a panel of three. Whether we, by-rule, may deprive a litigant of the right so to petition for a hearing en banc, or qualify his right as has the Supreme Court, is beside the question. We have no such rule.
The senior circuit judge still refuses to convene the court en banc even to consider the question of the jurisdiction of the court en banc to take over a case pending before three judges, in which judgment has been rendered by two judges of a three-judge panel, either on the petition of the litigant or myself, a dissenting judge of the three-judge panel.
The particular three judges obtained their power to consider the'case solely by virtue of our Rule 41 made by the whole court. As I understand it, the ground of the senior circuit judge’s refusal is that once the three judges so assigned by the whole court to consider the case have rendered judgment, though the judgment is not the final action of the court and the case is still before the court during the period for rehearing, only the setting aside of the judgment by two or more of the three judges participating in the decision permits a petition for a rehearing en banc. That is to say, that the seven judges have resigned to two judges selected by the seven the jurisdiction to prevent a rehearing by the seven of a decision of the two not yet final.
I consider it unreasonable and arbitrary for the senior circuit judge to prevent even the consideration by the court en banc of the correctness of his position. It seems obvious that what the court as a whole has given the three judges, it can take from them so long as the case is pending in our court. To hold the contrary is to deny to the court the power recognized in the Textile Mills case.
This dissent is not concerned merely with the senior circuit judge’s refusal to act. An extraordinary condition exists in the circuit with regard to a very large number of persons claiming illegal imprisonment for acts based upon their religious convictions. As I understand the majority opinion, it is that the indictment of Crutchfield which, even less than that of Hopper (Hopper v. United States, 9 Cir., 142 F.2d 167, decided December 18, 1942) shows him subject to no order of the Selective Service Board he is required to obey, and that, if the Hopper decision be correct, such a defect cannot be cured by verdict or judgment of the court.

There are in this circuit over 100 persons convicted and sentenced on indictments no more .describing an order of the Board disobeyed by the convicted man than in the Crutchfield and Hopper cases.

’What this confusion of decision means to the attorneys for these imprisoned men, either on appeal or in seeking Executive clemency, is obvious. Yet, the senior circuit judge refuses to convene the court even to consider its power to remedy such a startling condition in cases involving the religious freedom protected by the First Amendment to the Constitution and implemented in the Selective. Training and Service Act, 50 U.S.C.A. Appendix, § 301 et seq., and its regulations.
Coming to the facts in this case, it is apparent that Crutchfield’s conviction and two year sentence, if final, is a miscarriage of justice. . If prior to the order to report he in fact was a “Pioneer” clergyman, no order justly could be made by the Selective Service Board which could affect him. He *181bad been classified as 4—E, a conscientious objector, subject to the Board’s order to go to a Civilian Works Camp for work of national importance. He secured the certificate of the proper authority of the religious order of Jehovah’s Witnesses certifying his appointment as a Pioneer minister, entitling him to be classified in class 4—D, as a minister of the gospel of his religious body, and presented it to the Board.
Despite Regulation 626.1 that no classification is permanent, the Board refused to reopen the question of Crutchfield’s reclassification, apparently not being satisfied with the form of the certificate, and later ordered him to go to such a camp. He reported to his Board, produced a proper certificate of his religious body showing that he had been a Pioneer since September 15, 1940, and insisted that, despite his classification, he should be free to preach. The letter of January 13, 1942, from General Hershey, Director of the Selective Service System, shows a refusal by Plershey to certify to the Board that which the certificate from the religious body of Jehovah’s Witnesses showed Crutchfield to be, namely, a minister—not because he had not such status, but because he had declined to go to the camp.
Nevertheless, though this clergyman conscientious objector clearly appears to have acted conscientiously throughout, he received a two year sentence. One wonders whether there would have been such a sentence if Crutchfield had been a Catholic priest, who, not allowed counsel before the Board, had found himself in such a dilemma and had refused to desert his parish and be confined within the camp. Assuming the judgment is valid, here seems a clear case for Executive clemency.
Moreover, if ever there was an unassigned error which required the consideration of an appellate court, this case presents one. It is erroneous to say that we refused to entertain it. On the contrary, we ordered both parties to file briefs discussing it and considered them when they were filed. In effect, what is done is to order it considered and then revoke the order.
This extension of my dissent has been delayed in the hope there would be a consideration of appellant’s petition to th,e whole court for a rehearing en banc. It should be considered, at least, in any case involving such confusion of the court’s decision. A fortiori should it be considered where the petitioner is imprisoned because of conscientious insistence of his rights, as a minister of religion, to preach and spread his faith.

 “Rule 4
“Assigning of Causes for Hearing
“1. The calendars of the court shall be made up by the Clerk under the direction of the senior Circuit Judge subject to the approval of the majority of the judges.
“2. The senior Circuit Judge after conference with the Circuit Judges shall designate and assign the judges who are to hear the causes placed upon the calendar's of the court; s.uch designation or assignment may be modified or set aside by a majority of the judges;”